Herbert, J.,
dissenting. It is agreed that the plaintiff, a minor, was a business invitee upon the premises where he was injured.
The landlord owes a duty to exercise reasonable care to make his premises reasonably safe for his invitees.
Cincinnati Base Ball Club Co. v. Eno, 112 Ohio St. 175, in the first paragraph of the syllabus, lays down the rule in this language:
“One who expressly or by implication invites others to come upon his premises must exercise ordinary care to guard them against danger, and to that end he must exercise ordinary care to render the premises reasonably safe for his invitees.” (Emphasis added.)
The majority ignores this rule, long the established law of Ohio, and, although the boy was a business invitee, which is admitted, the majority accords him only the duty owed to a trespasser. It is generally recognized that a landlord owes no duty to a trespasser except to refrain from wanton, wilful or reckless misconduct which is likely to injure him.
The landlord was thoroughly familiar with the condi*51tion of the stairs where the boy fell. There was snow on one-half of the stairway and it appeared to be clean on the other half, although there was probably some accumulation of ice difficult to observe. The landlord had been cleaning the steps up until a matter of a few days and failed then to continue the care that he had previously exercised.
The majority relies heavily upon the case of Debie v. Cochran Pharmacy-Berwick, Inc., 11 Ohio St. 2d 38, but in that case the material facts were radically different from those at bar. The first paragraph of the syllabus in Debie reads:
“Where the owner or occupier of business premises is not shown to have notice, actual or implied, that the natural accumulation of snow and ice on his premises has created there a condition substantially more dangerous to his business invitees than they should have anticipated by reason of their knowledge of conditions prevailing generally in the area, there is a failure of proof of actionable negligence.” (Emphasis added.)
The rule in Debie is squarely based upon the fact that the owner of the premises had no notice of the dangerous conditions caused by the accumulated ice and snow. In the ease at bar, the landlord did have actual notice by his own senses of the dangerous condition and failed to take any steps to correct a dangerous situation.
The failure of the majority to recognize the significance of the first paragraph of the syllabus in Debie tends to cause some eyebrow lifting.
Oswald v. Jeraj, 146 Ohio St. 676, states the rule in the first paragraph of the syllabus:
“The owner of an apartment building who reserves possession and control of the common approaches which provide ingress to and egress from such building to and from the public sidewalk and who assumes the duty of keeping such approaches clean and free from ice and snow is required to exercise ordinary care to render such common approaches reasonably safe for use by the tenants:” (Emphasis added.)
The landlord in the instant cause had assumed that *52duty and had performed it until a few days before the accident.
The majority endeavors to distinguish Oswald upon the contention that the duty owed by the landlord was only to a tenant and to nobody else using the premises. Davies v. Kelley, 112 Ohio St. 122, takes issue with the majority on this point. For purposes of understanding, I quote the first paragraph of the syllabus in Davies:
“If the owner of a house leases a portion of it, to which access is had by ways of halls, stairways or other approaches, to be used by such tenant in common with the owner or tenants of the other portions of the premises and retains possession and control of such halls, stairways or other approaches, it is his duty to exercise ordinary care to keep the same in a reasonably safe condition.” (Emphasis added.)
The duty of the landlord is not confined to tenants only, as appears from the following quotation from the opinion in Davies, at page 127:
“ ‘So where premises are let to several.tenants, each occupying different portions, but all enjoying or.using certain portions in common, such as the entrances, halls, stairways, etc., of the tenements or apartment houses, the landlord is held to be in control, and owes not only to his tenants, blit to those lawfully on the premises as the servants, guests, and customers of the tenants, the duty to exercise reasonable care and diligence to keep such parts in safe condition, and for failure to do this he is liable to such servants, guests, etc., injured in consequence of his negligence, and without fault on their part.’ ” (Emphasis added.)
The majority inferentially excludes, among others, a plumber, the gas man, the electric meter reader and even a physician who is called to the bedside of a sick tenant. This is not the law of Ohio.
I refer again to Oswald, supra, where, at page 680 in the opinion, it is said:
“* * * However, if the landlord owes the duty to keep the approaches in a reasonably safe condition, he cannot *53escape liability upon the theory that the unsafe condition is a result of natural causes.” (Emphasis added.)
The landlord had notice of the dangerous condition of this stairway. The boy was careful in going up the steps. There was snow on one half of the stairway but the other half appeared to be clear. It occurred to him that it would be safe to go down the clear half. He reached for the handrail and stepped down, but his foot slipped and he fell sustaining serious injuries.
A judge and a jury heard the evidence, observed the witnesses, studied their demeanor and credibility and, in every way, performed their duty. The Court of Appeals, which had the duty, among other functions, to weigh the evidence, affirmed the judgment of the trial court. Nevertheless the majority here nullifies the verdict of the jury, overrules the judgment of two lower courts and enters final judgment for the defendant landlord.
The basis of my dissent is that, in my opinion, this newsboy is being denied his constitutional right of trial by jury.